DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10, 11, 14, 19, 20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2017/0105701, of record) in view of Spoonhower (US 2004/0218792, of record) in view of Takeuchi (US 2004/0019270, of record).
Regarding claims 1, 8, 11, and 14, Pelissier discloses an ultrasound imaging guidance system and method for generating guiding information to an operator of an ultrasound imaging system (Abstract) comprising an ultrasound probe, the ultrasound imaging guidance system comprising: a transceiver configured to: receive a sequence of ultrasound images generated by the operator with the ultrasound probe from the ultrasound imaging system ([0077]: “probe 103”, “ultrasound image 403”; Fig. 3); transmit a data stream to a remote ultrasound imaging support system; the data stream including the sequence of ultrasound images ([0078]: “…remote interface device 118.  The display includes ultrasound image 402 and video stream 404”) and associated data specifying pose information indicating actual poses, including locations and orientations, of the ultrasound probe when acquiring ultrasound image of the sequence of ultrasound images ([0147]: “sensing unit 900 is operable to measure the position, orientation, or both, of probe 103”), respectively, wherein an ultrasound image of the sequence of ultrasound images that provides a desired view of a part of an anatomy under investigation is selected at the remote ultrasound imaging support system ([0136]: “freeze control may optionally freeze both the ultrasound image data and the video stream from patient imaging device”); receive target ultrasound probe pose information from the remote ultrasound imaging support system ([0076]: “remote expert may provide feedback to the user”), wherein the target ultrasound probe pose information comprises data specifying pose information of the selected ultrasound image of the sequence of ultrasound images ([0136]: “the user of apparatus 100A can see both what the ultrasound image should look like and the correct position and orientation for probe 103 to acquire the image”; [0137]: “frozen image may be used as a reference image”); a processor communicatively coupled to the transceiver and programmed to: generate for the ultrasound images of the sequence of ultrasound images the associated data specifying the pose information indicating the actual poses of the ultrasound probe when acquiring the ultrasound images, respectively ([0147]: “sensing unit 900 is operable to measure the position, orientation, or both, of probe 103”); and generate a virtual image of the ultrasound probe in a pose corresponding to the target ultrasound probe pose information ([0078]…[0093], [0098]: “semi-3D or isometric icons depicting probe 103”, Figs. 4, 5A, 5B); and a display device communicatively coupled to the processor (Fig. 1: “DISPLAY 102A”).  While Pelissier does not explicitly disclose that the virtual image is overlaid on a current ultrasound image, Pelissier does teach displaying the virtual image on the local user’s display ([0100]), and, Pelissier also teaches that positional guidance in the form of a frozen image may be overlaid upon a current image ([0137]: “overlaid with a transparency on display 102A”).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the overlaying of Pelissier to the virtual images of Pelissier, as to provide enhanced visualization of the positional guidance along with a real-time image.  Pelissier does not explicitly disclose that the associated data specifying pose information is metadata.  However, Spoonhower teaches an imaging probe whose sensed positions, which are associated with the captured images, are stored as metadata ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the metadata format of Spoonhower to the pose data of Pelissier, as to provide efficient use of resources in a telemedical environment (Spoonhower @ [0039] – “position of images are inferred from the metadata”).  Neither Pelissier nor Spoonhower explicitly disclose that the virtual image of the ultrasound probe is one positioned in an actual pose of the ultrasound probe during a time of capture of the selected ultrasound image.  However, Takeuchi teaches displaying a virtualized ultrasound probe in a current and desired position for the purposes of guiding the positioning of the ultrasound probe (Fig. 7A, 7C; [0060]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to overlay the ultrasound probe of Takeuchi to the guiding images of Pelissier and Spoonhower, as to provide an enhanced visual aid to the user who is positioning an ultrasound probe.
Regarding claims 6 and 10, Pelissier discloses that the transceiver is further configured to receive one of the ultrasound images of the sequence of ultrasound image from the remote ultrasound imaging support system, the one of the ultrasound image including a highlighted region; and the display device is further configured to display the one of the ultrasound images including the highlighted region ([0139]…[0145]).
Regarding claim 19, Pelissier discloses receiving one of the ultrasound images of the sequence of ultrasound image from the remote ultrasound imaging support system including a highlighted region; and displaying the one of the ultrasound images including the highlighted region ([0139]…[0145]).
Regarding claims 20 and 23-25, Pelissier does not explicitly disclose that the pose information comprises position information and angular information providing the locations and orientations of the ultrasound probe in three-dimensional space, wherein the position information is defined in Cartesian coordinates (x,y,z) and the angular information is defined in Euler angles (Rx,Ry,Rz).  Pelissier does disclose that a sensing unit measures both the position and orientation of a probe in space ([0147]).  Additionally, Spoonhower teaches tracking for three positional coordinates and three orientation angles of a probe in space ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spatial format of Spoonhower to the sensed position and orientation of Pelissier, as to provide accurate tracking of a probe’s position and orientation.

Claim(s) 3-5, 9, 17, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2017/0105701, of record) in view of Spoonhower (US 2004/0218792, of record) in view of Takeuchi (US 2004/0019270, of record), as applied to claims 1 and 8 above, in view of Mihailescu (US 2013/0237811, of record).
Regarding claims 3 and 9, neither Pelissier, Spoonhower, nor Takeuchi explicitly disclose that the sequence of ultrasound images comprises a sequence of 2-D slices for generating a 3-D ultrasound volume.  However, Mihailescu teaches generating a 3-D ultrasound volume from 2-D images ([0198]: “using most of the…ultrasound scans…a full 3-D model can be created”).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the 3-D generation of Mihailescu to the image data of Pelissier, Spoonhower, and Takeuchi, as to provide enhanced visualization.
Regarding claim 4, Pelissier discloses a probe pose detector configured to generate an indication of the actual pose of the ultrasound probe when capturing an ultrasound image in the sequence of ultrasound images ([0077]; Fig. 3 shows an indication of the actual pose).
Regarding claim 5, Pelissier discloses that the probe pose detector comprises a camera configured to capture an image of the actual pose of the ultrasound probe when generating an ultrasound image of the sequence of ultrasound images ([0067]: “video stream…video camera”).
Regarding claim 17, Pelissier discloses generating an indication of the actual pose of the ultrasound probe using a probe pose detector when capturing an ultrasound image in the sequence of ultrasound images ([0077]; Fig. 3 shows an indication of the actual pose).
Regarding claim 18, Pelissier discloses that the probe pose detector comprises a camera configured to capture an image of the actual pose of the ultrasound probe as the indication of the actual pose ([0067]: “video stream…video camera”).
Regarding claim 22, Pelissier discloses that the probe pose detector comprises at least one of an accelerometer or a gyroscope configured to capture at least one of the locations and orientations of the ultrasound probe when generating an ultrasound image of the sequence of ultrasound images ([0147]: “accelerometers, gyroscopes, or the like”).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2017/0105701, of record) in view of Spoonhower (US 2004/0218792, of record) in view of Takeuchi (US 2004/0019270, of record), as applied to claim 1 above, in view of Boese (US 2010/0020926, of record).
Regarding claim 26, neither Pelissier, Spoonhower, nor Takeuchi explicitly disclose that the pose information the virtual image comprises a holographic representation of the ultrasound probe.  However, Boese teaches producing a 3D hologram of a surgical instrument and associated anatomical data (Abstract; [0023]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the hologram of Boese to the images of Pelissier, Spoonhower, and Takeuchi as to provide an enhanced visualization.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US 2017/0105701, of record) in view of Spoonhower (US 2004/0218792, of record) in view of Takeuchi (US 2004/0019270, of record), as applied to claim 1 above, in view of Fuchs (US 2011/0046483, of record).
Regarding claim 27, neither Pelissier, Spoonhower, nor Takeuchi explicitly disclose that the display device forms part of a head-mountable augmented reality device wearable by the operator, wherein the display device is further configured to superimpose the virtual image onto an actual view.  However, Fuchs teaches a head-mountable augmented reality device that fuses an ultrasound image with other data ([0026]; Figs. 1A, 1B).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the head-mounted AR of Fuchs to the visualization of Pelissier, Spoonhower, and Takeuchi as to provide an enhanced visualization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793